ORDER

PER CURIAM.
Kenya McQuarter (Mother) appeals from the order and judgment of the trial court adopting the family court commissioner’s findings terminating Mother’s parental rights regarding K.A.W. and D.R.W. We affirm.
*888We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).